PER CURIAM:
Kerry Boone appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*105sons stated by the district court. Boone v. Harrell, No. 2:06-cv-00619-JBF-FBS (E.D.Va. Mar. 18, 2008). We deny Boone’s motions for subpoenas and his motion to produce tape recorded interviews. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.